In accordance with the AFCP 2.0 program, the after final amendment submitted on 05/10/2021 has been considered by the examiner. However, the amendment would not overcome the rejections, and therefore it is not entered.

Regarding claim 1, applicant has amended claim 1, which recites new limitations “… center points of the plurality of peripheral apertures are separated from a center point of the central aperture by a same distance …”. Yang (Fig. 5 is reproduced below for reference) discloses an optical fingerprint sensor comprising a second light-shielding layer 500. The second light-shielding layer 500 includes a plurality of groups of apertures, and each group of apertures including a central aperture and a plurality of peripheral apertures. As illustrated in Fig. 5, each group of the second apertures comprises a central aperture B0 and a plurality of peripheral apertures B1-B4 surrounding the central aperture B0, the plurality of peripheral apertures B1-B4 being arranged so that center points of the plurality of peripheral apertures B1-B4 are separated from a center point of the central aperture B0 by a same distance and the plurality of peripheral apertures B1-B4 form a polygon when the center points of the plurality of peripheral apertures B1-B4 are connected.

    PNG
    media_image1.png
    526
    705
    media_image1.png
    Greyscale

Regarding claim 10, applicant argues that the dimension P disclosed by Lin refers to the distance between the two adjacent microlenses in the same group of the microlenses rather than the distance between the two central microlenses respectively in adjacent group of the microlenses. The examiner respectfully disagrees with applicant’s arguments. The microlenses arrangement as taught by Lin (e.g., Fig. 3) is essentially same as that disclosed by Yang (e.g., Fig. 5), wherein the distance between the two adjacent microlenses in the same group of the microlenses is equal to the distance between the two central microlenses respectively in adjacent group of the microlenses.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691